Citation Nr: 0030607	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  96-16 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for asthma.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active duty for training from August 1967 to 
December 1967 and active military service from May 1984 to 
October 1990.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1995 rating decision from the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for asthma due to an allergy to the 
drug Septra.  

The July 1997 Board decision remanded the case to obtain 
additional medical records and a VA examination.  This matter 
is now before the Board for appellate review.  

The veteran's November 1997 statement raised a claim for 
service connection for sinus infections.  This matter is 
referred to the RO.  


FINDING OF FACT

Two VA examiners, treatise evidence, and lay statements 
relate a current asthma disability to an allergic reaction to 
Septra medication in service.  


CONCLUSION OF LAW

Asthma was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that an allergic reaction to Septra 
medication used to treat prostatitis, epididymitis, and 
urinary tract infections in service caused his current asthma 
disability.  

This case may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to his claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO obtained service medical records and 
medical records from the identified health care providers.  
The veteran received a VA examination, filed numerous lay 
statements with the RO, and provided sworn testimony at a 
regional office hearing.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

The provisions of 38 C.F.R. § 3.303(d) are applicable in this 
case because a diagnosis of asthma first appeared in the 
record in September 1993, almost three years after the 
veteran separated from service.  The evidence further shows 
that the veteran currently suffers from asthma.  At least ten 
VA examination and treatment reports since September 1993 
include a diagnosis of asthma, which the veteran and his 
family believe continues to worsen.  A valid claim requires 
proof of a present disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Although service medical records do not include a diagnosis 
of asthma, they do show, as the veteran contends, that he 
suffered an allergic reaction to sulfa medications in 
service.  In February 1989 and August 1989, the veteran was 
treated with Septra medication, and in March 1989 and October 
1989, he complained of rashes.  Examiners attributed the 
allergic reaction to sulfa medications, such as Septra.  

Against service connection, the June 1995 VA examiner stated 
that there was no clear history of asthma and no evidence of 
bronchospasm.  The January 1998 VA examiner opined that the 
veteran's current pulmonary function studies were due in part 
to obesity and that there was no evidence of asthma 
intolerance or nasal polyposis that would explain the 
veteran's reaction to sulfa drugs.  In support of service 
connection, however, the veteran's pharmacist provided a 
treatise from Medi-Span, Inc. that cautions that Septra DS 
could cause a severe allergic reaction, including a severe 
rash, which the veteran had in service, and breathing 
difficulties, which the veteran and his family first observed 
in service.  Medical treatise evidence can be sufficient show 
a causal link between the in-service injury or disease and 
the current disability if it is specific and not merely a 
generic statement regarding a possible link.  Wallin v. West, 
11 Vet. App. 509, 513-514 (1998).  The May 1993 VA examiner 
opined that Septra drug exposure had apparently caused the 
veteran to have bronchospasm, which is a symptom of asthma.  
In January 1998, another VA examiner separately opined that 
the temporal relationship suggested a possibility that Septra 
drugs caused the veteran's asthma.  The evidence shows 
continuity of symptomatology since service because, since 
1989, at least eight additional examiners noted an allergy to 
Septra, some while treating the veteran's asthma.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 
(1997).  

The veteran will receive the benefit of the doubt because the 
evidence is in approximate balance for and against service 
connection.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ____ (2000) (to be codified at 38 U.S.C. § 5107).  When 
all the evidence is assembled, the appellant prevails if the 
evidence supports the claim or is in relative equipoise.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to service connection for asthma is granted.  



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 5 -


- 1 -


